Exhibit 10.28

 

LOGO [g606995ex10_2pg001.jpg]

PROMISSORY NOTE

 

Principal    Loan Date    Maturity    Loan No    Call / Coll    Account   
Officer    Initials $1,000,000.00    03-21-2012    03-21-2014    10968635    4a
        RUSSN     

References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing “***” has been omitted due to text length limitations.

 

Borrower:   

East El Paso Physicians’ Medical Center, LLC (TIN: 26-1281512)

1416 George Dieter Drive

El Paso, TX 79936-7601

   Lender:   

Legacy Bank

OKC May

2801 W Memorial

Oklahoma City, OK 73134

 

 

 

 

Principal Amount: $1,000,000.00    Date of Note: March 21, 2012

PROMISE TO PAY. East El Paso Physicians’ Medical Center, LLC (“Borrower”)
promises to pay to Legacy Bank (“Lender”), or order, in lawful money of the
United States of America, the principal amount of One Million & 00/100 Dollars
($1,000,000.00), together with interest on the unpaid principal balance from
March 21, 2012, until paid in full.

PAYMENT. Subject to any payment changes resulting from changes in the Index,
Borrower will pay this loan in accordance with the following payment schedule,
which calculates interest on the unpaid principal balances as described in the
“INTEREST CALCULATION METHOD” paragraph using the interest rates described in
this paragraph: 6 monthly consecutive interest payments, beginning April 21,
2012, with interest calculated on the unpaid principal balances using an
interest rate based on the minimum prime lending rate for large U.S. Money
Center Commercial banks as published in the Money Rate Section of the Wall
Street Journal (currently 3.250%), plus a margin of 1.500 percentage points, the
sum rounded up to the nearest 0.001, adjusted if necessary for the minimum and
maximum rate limitations for this loan, resulting in an initial interest rate of
6.500% per annum based on a year of 360 days; 17 monthly consecutive principal
and interest payments in the initial amount of $23,755.22 each, beginning
October 21, 2012, with interest calculated on the unpaid principal balances
using an interest rate based on the minimum prime lending rate for large U.S.
Money Center Commercial banks as published in the Money Rate Section of the Wall
Street Journal (currently 3.250%), plus a margin of 1.500 percentage points, the
sum rounded up to the nearest 0.001, adjusted if necessary for the minimum and
maximum rate limitations for this loan, resulting in an initial interest rate of
6.500% per annum based on a year of 360 days; and one principal and interest
payment of $679,005.90 on March 21, 2014, with interest calculated on the unpaid
principal balances using an interest rate based on the minimum prime lending
rate for large U.S. Money Center Commercial banks as published in the Money Rate
Section of the Wall Street Journal (currently 3.250%), plus a margin of 1.500
percentage points, the sum rounded up to the nearest 0.001, adjusted if
necessary for the minimum and maximum rate limitations for this loan, resulting
in an initial interest rate of 6.500% per annum based on a year of 360 days.
This estimated final payment is based on the assumption that all payments will
be made exactly as scheduled and that the Index does not change; the actual
final payment will be for all principal and accrued interest not yet paid,
together with any other unpaid amounts under this Note. Unless otherwise agreed
or required by applicable law, payments will be applied first to any unpaid
collection costs; then to any late charges; then to any accrued unpaid interest;
and then to principal. Borrower will pay Lender at Lender’s address shown above
or at such other place as Lender may designate in writing.

VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the minimum prime
lending rate for large U.S. Money Center Commercial banks as published in the
Money Rate Section of the Wall Street Journal (the “Index”). The Index is not
necessarily the lowest rate charged by Lender on its loans. If the Index becomes
unavailable during the term of this loan, Lender may designate a substitute
index after notifying Borrower. Lender will tell Borrower the current Index rate
upon Borrower’s request. The interest rate change will not occur more often than
each day. Borrower understands that Lender may make loans based on other rates
as well. The Index currently is 3.250% per annum. The interest rate or rates to
be applied to the unpaid principal balance during this Note will be the rate or
rates set forth herein in the “Payment” section. Notwithstanding any other
provision of this Note, after the first payment stream, the interest rate for
each subsequent payment stream will be effective as of the last payment date of
the just-ending payment stream. NOTICE: Under no circumstances will the interest
rate on this Note be less than 6.500% per annum or more than the maximum rate
allowed by applicable law. Whenever increases occur in the interest rate,
Lender, at its option, may do one or more of the following: (A) increase
Borrower’s payments to ensure Borrower’s loan will pay off by its original final
maturity date, (B) increase Borrower’s payments to cover accruing interest,
(C) increase the number of Borrower’s payments, and (D) continue Borrower’s
payments at the same amount and increase Borrower’s final payment.

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method.

PREPAYMENT. Borrower agrees that all loan fees and other prepaid finance charges
are earned fully as of the date of the loan and will not be subject to refund
upon early payment (whether voluntary or as a result of default), except as
otherwise required by law. Except for the foregoing, Borrower may pay without
penalty all or a portion of the amount owed earlier than it is due. Early
payments will not, unless agreed to by Lender in writing, relieve Borrower of
Borrower’s obligation to continue to make payments under the payment schedule.
Rather, early payments will reduce the principal balance due and may result in
Borrower’s making fewer payments. Borrower agrees not to send Lender payments
marked “paid in full”, “without recourse”, or similar language. If Borrower
sends such a payment, Lender may accept it without losing any of Lender’s rights
under this Note, and Borrower will remain obligated to pay any further amount
owed to Lender. All written communications concerning disputed amounts,
including any check or other payment instrument that indicates that the payment
constitutes “payment in full” of the amount owed or that is tendered with other
conditions or limitations or as full satisfaction of a disputed amount must be
mailed or delivered to: Legacy Bank, OKC May, 2801 W Memorial, Oklahoma City, OK
73134.

LATE CHARGE. If a payment is 11 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $23.00,
whichever is greater.

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by adding an
additional 5.000 percentage point margin (“Default Rate Margin”). The Default
Rate Margin shall also apply to each succeeding interest rate change that would
have applied had there been no default. After maturity, or after this Note would
have matured had there been no default, the Default Rate Margin will continue to
apply to the final interest rate described in this Note. However, in no event
will the interest rate exceed the maximum interest rate limitations under
applicable law.

DEFAULT. Each of the following shall constitute an event of default (“Event of
Default”) under this Note:

Payment Default. Borrower fails to make any payment when due under this Note.

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower’s property or Borrower’s ability to repay this
Note or perform Borrower’s obligations under this Note or any of the related
documents.

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

Death or Insolvency. The dissolution of Borrower (regardless of whether election
to continue is made), any member withdraws from Borrower, or any other
termination of Borrower’s existence as a going business or the death of any
member, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.



--------------------------------------------------------------------------------

Loan No: 10968635   

PROMISSORY NOTE

(Continued)

   Page 2

 

 

 

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
guaranty of the indebtedness evidenced by this Note.

Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

Insecurity. Lender in good faith believes itself insecure.

Cure Provisions. If any default, other than a default in payment is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Note within the preceding twelve (12) months, it may be cured if Borrower,
after Lender sends written notice to Borrower demanding cure of such default:
(1) cures the default within ten (10) days; or (2) if the cure requires more
than ten (10) days, immediately initiates steps which Lender deems in Lender’s
sole discretion to be sufficient to cure the default and thereafter continues
and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical.

LENDER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.

ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender’s attorneys’ fees
and Lender’s legal expenses, whether or not there is a lawsuit, including
without limitation all attorneys’ fees and legal expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), and appeals. If not prohibited by applicable law, Borrower also
will pay any court costs, in addition to all other sums provided by law.

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Oklahoma without regard to its conflicts of law provisions. This Note has been
accepted by Lender In the State of Oklahoma.

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $20.00 if Borrower
makes a payment on Borrower’s loan and the check or other payment order
including any preauthorized charge with which Borrower pays is later dishonored.

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts, and, at Lender’s option, to
administratively freeze all such accounts to allow Lender to protect Lender’s
charge and setoff rights provided in this paragraph.

COLLATERAL. Borrower acknowledges this Note is secured by the following
collateral described in the security instrument listed herein: inventory,
chattel paper, accounts, equipment, general intangibles and fixtures described
in a Commercial Security Agreement dated March 21, 2012.

ADDITIONAL FEES. Borrower(s) agrees to pay any and all fees or costs associated
with this indebtedness as deemed necessary by Lender, for file documentation or
security perfection. These additional fees or costs, may include, but not be
limited to, attorney fees, appraisal fees, title fees, filing and recording
fees, or abstracting fees. Said fees, if required for Borrower(s) specific loan,
if not paid when incurred, will be added to the principal of this indebtedness.

ADVANCES. Notwithstanding any other provision of this Agreement, Borrower
acknowledges and agrees that all Advances shall be used for the stated purpose
as specified in each application for Advance. Borrower further acknowledges and
agrees that Advances shall not be made by Lender to any deposit account owned by
Borrower, or, when applicable, a related entity of Borrower, which is held at a
financial institution other than that of Lender’s.

DOCUMENTATION/INFORMATION FEE. Lender may require additional documentation or
information related to this Indebtedness from the Borrower for loan security or
file documentation as deemed appropriate and at the sole discretion of Lender or
in accordance with covenants described in the Business Loan Agreement. In the
event Borrower fails to provide requested documentation or information within 60
days from written request by Lender, a fee may be assessed for each incidence in
an amount which is the greater of $100.00 or .03% (.0003) for each incidence.
Said fee, if not paid when incurred, will be added to the principal of this
Indebtedness.

TIMELY ADVANCES. After appropriate written request from Borrower for an advance
of funds on this indebtedness, Lender shall have a reasonable time to consider
approval and process of the advance request. While Lender will use reasonable
effort to fund the advance as soon as feasible, Borrower understands and agrees
that a reasonable time may be up to 72 hours from the time of delivery of the
request, not including non-business days, such as weekends or holidays. If
delays are expected beyond 72 hours, Lender will notify Borrower of the delay
and expected funding date and time.

LINE OF CREDIT NON REVOLVING. This Note evidences a straight line of credit.
Once the total amount of principal has been advanced, I am not entitled to
further loan advances. I agree to be liable for all sums either: (A) advanced in
accordance with the instruction of an authorized person or (B) credited to any
of my accounts with Lender. The unpaid principal balance owing on this Note at
any time may be evidenced by endorsements on this Note or by lender’s internal
records, including daily computer print-outs.

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES.
Borrower may notify Lender if Lender reports any inaccurate information about
Borrower’s account(s) to a consumer reporting agency. Borrower’s written notice
describing the specific inaccuracy(ies) should be sent to Lender at the
following address: Legacy Bank, OKC May, 2801 W Memorial, Oklahoma City, OK
73134.

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender’s security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

 

BORROWER: EAST EL PASO PHYSICIANS’ MEDICAL CENTER, LLC By:   LOGO
[g606995ex10_2pg002.jpg]  

Robert M. Byers, Manager of East El Paso

Physicians’ Medical Center, LLC

 

 

 

LASER PRO Lending, Ver. 5.57.10.001 Copr. Harland Financial Solutions, Inc.
1997, 2012. All Rights Reserved. - OK [ILLEGIBLE]